Order entered August 3, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00345-CV

             JOSEPH MIKE FLOWERS, JEFF STOVER, FRANK REVARD, AND
                           RONALD ABNEY, Appellants

                                                V.

              ZBR HOLDINGS, LLC, RIVERINE INVESTMENTS, LLC, AND
                           JOHN ZERWECK, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-11810

                                            ORDER
         On our own motion, we ORDER the clerk to prepare a supplemental clerk’s record in the

above-referenced case, trial court case number DC-13-11810 (44th Judicial District Court of

Dallas County, Texas), containing the following documents:

         •      The affidavits of Mike Flowers, Jeff Stover, Frank Revard, and Ron
                Abney, filed on or about April 22, 2016.

         •      The four trust receipts signed on or about April 25, 2016, regarding Mike
                Flowers’s, Jeff Stover’s, Frank Revard’s, and Ron Abney’s cash bond
                deposits.

         The clerk shall file the supplemental clerk’s record within 7 days from the date of this

Order.
       We DIRECT the clerk of this Court to send copies of this order, by electronic

transmission, to Felicia Pitre, Dallas County District Clerk, and counsel for all parties.


                                                      /s/     ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE